Citation Nr: 0737327	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left eye 
disability.

2. Entitlement to service connection for low back disability.

3. Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
October 1974.

In a June 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, denied service connection for low back disability 
and determined that new and material evidence had not been 
presented to reopen a claim of service connection for a left 
eye disability.  The veteran perfected his appeal of the 
issues to the Board of Veterans' Appeals (Board).

In February 2003, entitlement to increased ratings for right 
and left knee disabilities was denied.  The veteran appealed 
the February 2003 rating decision to the Board.

In an April 2004 decision, the Board reopened the veteran's 
service connection claims and remanded the issues of service 
connection for the claimed low back and left eye disabilities 
and increased ratings for right and left knee disabilities.


FINDINGS OF FACT

1. The veteran had no in-service injury to his left eye or 
other left-eye problems.

2. There is no nexus between the veteran's current low back 
disability and his in-service low back treatment.

3. Even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or any 
other factor not contemplated in the relevant rating 
criteria, neither the right knee disability nor the left knee 
disability approximates flexion limited to 45 degrees, and 
neither knee has limitation of extension, lateral 
instability, or recurrent subluxation.


CONCLUSIONS OF LAW

1. A left eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).

2. A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2007).

3. The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

4. The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2001, 
January 2003, and April 2004 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the types of 
evidence necessary to establish service connection and an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claims.

The Board notes that in a case involving the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA-compliant letter was issued to the 
veteran in April 2004.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a supplemental statement of the 
case to the veteran in September 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection and increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: service 
medical records, private post-service medical treatment 
records, VA medical treatment records, several VA 
examinations, a letter from the veteran's private physician, 
Social Security Administration records, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for both a left eye disability and a low back disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. §§ 3.307, 
3.309(a).


A. Left eye disability

The veteran's service medical records reflect the following: 
that the veteran was treated for conjunctivitis of the right 
eye on May 7, 1973; that, on May 8, 1973 follow-up for 
conjunctivitis of the right eye, the veteran was treated for 
a foreign body of the right eye with rust ring, that he was 
diagnosed as having rust ring without secondary infection, 
and that the foreign body was removed.  Service medical 
records do not reflect complaints of or treatment for 
conjunctivitis of the left eye, a foreign body in the left 
eye, or any other left eye problems or complaints.  On 
October 1974 separation examination, the veteran was noted to 
have had a normal clinical evaluation of the eyes, and no eye 
condition was noted.  In his October 1974 report of medical 
history, the veteran indicated that he did not have and had 
never had eye trouble.

Ina June 1996 letter, the veteran's private physician, Dr. 
S., indicated that Dr. S. had been following the veteran 
since November 1995 for routine examinations, and at that 
time found the veteran to have had glaucoma.

The veteran was afforded a VA examination of the eyes in 
September 2005.  On examination, it was noted that the 
veteran reported a history of eye injury in 1973 that 
consisted of metal fragments "into my eyes".  The veteran 
was diagnosed as having angle recession glaucoma, both eyes, 
and presbyopia.  The examiner stated that it was at least as 
likely as not that the glaucoma was due to the patient's 
previous eye injury.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a left eye disability.  In short, while the 
record reflects a bilateral glaucoma condition, the Board 
finds no etiological relationship to any in-service injury or 
event.  Service medical records reflect an in-service right 
eye injury, which included treatment and removal of a foreign 
body of the right eye.  However, such records specifically 
note the injury as being to the right eye in every treatment 
note, and are silent with respect to any left eye injury or 
left eye problems whatsoever.  Also, on October 1974 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the eyes, with no eye condition 
was noted, and the veteran at that time indicated that he did 
not have and had never had eye trouble.  Furthermore, the 
record reflects that left eye glaucoma was first diagnosed in 
November 1995, which is more than 20 years after the 
veteran's separation from service.

The Board notes the opinion of the September 2005 VA examiner 
that it was at least as likely as not that the glaucoma was 
due to the patient's previous eye injury.  The Board also 
notes that such opinion was not specific as to whether the 
left or right eye disability was related to the in-service 
injury, and that the veteran reported to the examiner a 
history of eye injury in 1973 that consisted of metal 
fragments "into my eyes".  However, evidence of record 
reflects only an in-service eye injury to the right eye, 
which included the removal of a foreign body from the right 
eye.  Thus, the only 1973 eye injury substantiated by the 
record to which the veteran's current glaucoma could be 
etiologically linked by a medical nexus opinion was the 
injury to the right eye.

Accordingly, service connection for left eye disability is 
denied.

B. Low back disability

Service medical records reflect the following: that, in his 
March 1972 report of medical history on entrance examination, 
the veteran reported that he had then or had had recurrent 
back pain; that, multiple times in April 1972, the veteran 
was noted to complain of back pain in the low thoracic and 
lumbosacral areas, to report back problems since age 15, and 
to have no abnormality on back examination; that April 1972 
x-ray examination of the lumbar spine was negative; that, in 
August 1974, it was noted that the veteran injured his side 
and back, that the veteran had full range of motion, and that 
the veteran was diagnosed as having possible strain. 

On October 1974 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the spine and 
other musculoskeletal system, and no back problems were 
noted.  In his October 1974 report of medical history, the 
veteran indicated that he did not have and had never had 
recurrent back pain.

Private medical records dated from January 1990 to August 
1995 were reviewed.

In January 1990, the veteran was noted to complain of low 
back pain since one month. 

In June 1990, the veteran was noted to be seen for follow up 
of a January 1990 visit for injuries he sustained when he was 
involved in a truck accident while working in December 1989, 
when gas cylinders fell off of a truck in front of him and he 
slowed down to avoid hitting them with his truck and was hit 
in the rear by a semi-tractor trailer truck.  At the time of 
examination, the veteran gave a history of being injured in a 
motor cycle accident when he was in his twenties, but claimed 
he recovered from this without residuals, and that, in 1987, 
he said he fell and hurt his back and right arm, and was 
treated without residuals.  The examiner opined that the 
veteran sustained permanent soft tissue injuries to his back 
as the result of being involved in the accident of December 
1989, and that in all medical probability, he would continue 
to experience ongoing episodes of pain, stiffness, and 
soreness in the future.

In October, November, and December 1990, the veteran was 
noted to have been injured in December 1989 automobile 
accident, that his initial injuries included low back trauma, 
and that he had multi-level damaged disks in his lumbar 
spine.

In February 1991, the veteran was noted to be seen for 
injuries occurring during a truck accident in December 1989, 
which included neck and low back pain, and that the veteran 
reported that he was in his normal good health prior to the 
accident. 

In a March 1991 consultation over a possible lumbar fusion, 
the veteran was noted to have been initially injured in 
December 1989 in a truck accident.

In December 1993, the veteran was involved in other 
automobile accident when a car on the road slid into him as 
he was standing and threw him approximately 15 feet.  The 
veteran was noted to have had lumbar surgery 1991, L5-L1, 
related to a truck accident, and that the veteran at the time 
reported similar back complaints, but amplified since the new 
accident.

The veteran submitted a letter dated in February 2001 from 
his private physician, Dr. G., which indicates the following: 
that the veteran had been Dr. G.'s patient for several years; 
that he was well know to Dr. G. for his back problems; that 
the veteran reported that his back pain was the result of his 
activities in the service; that, prior to service, he had no 
back trouble; and that, during the service, he was an 
airborne and made multiple jumps and was seen by a healthcare 
provider on more than one occasion for back problems as a 
result of his military activities.  Dr. G. opined that, based 
on the veteran's statements, which Dr. G. assumed were true 
and accurate, at least some, if not all, of his back symptoms 
may have been the result of his military activities.

The veteran was afforded a VA examination in April 2002.  The 
veteran was then diagnosed as having a history of lumbar 
intervertebral degenerative disc disease with 
mircrodiscectomy with residuals, with x-rays showing 
degenerative changes.  The VA examiner opined that there was 
no evidence from the record, and no persuasive evidence from 
the veteran, that the veteran's period of service resulted in 
injury to his back that led to the present disc condition in 
the low back.

The veteran was afforded another VA examination in July 2005, 
and was then diagnosed as having lumbosacral degenerative 
disk disease.  The VA examiner opined that the veteran's low 
back disability was less likely than not etiologically 
related to service or present within one year of the 
veteran's discharge.  The VA examiner furthermore stated the 
following: that there was not sufficient evidence of lower 
back complaints in the claims folder; that, in August of 
1974, he sustained an injury playing football and was treated 
for a strain that resolved; that in October 1974 he went back 
for a follow-up visit and there was no recurrent back pain 
and the examination was totally normal; that, in March 1972, 
he stated that he had had low back pain since he was 15; and 
that on that examination, his back was completely normal, and 
x-rays were normal.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a low back disability.  While the record 
reflects current low back disability, including lumbosacral 
degenerative disk disease, and the service medical records 
indicate several instances of complaints of and treatment for 
low back pain, the medical record does not reflect a nexus 
between the veteran's current disability and his in-service 
back problems.  Rather, the record reflects that the 
veteran's current back problems were incurred in a December 
1989 truck accident and a December 1993 car accident.

First, private medical records dated from January 1990 to 
August 1995 indicate that the veteran injured his low back in 
a truck accident in December 1989, and then reinjured his low 
back in a car accident in December 1993.  Both the medical 
providers and the veteran relate all low back complaints and 
diagnoses in these medical records to the December 1989 
accident, the December 1993 accident, or both.  In June 1990, 
for his report of medical history regarding his back, the 
veteran gave a history of being injured in a motor cycle 
accident when he was in his twenties, but claimed he 
recovered from this without residuals, and that, in 1987, he 
fell and hurt his back and right arm, and was treated without 
residuals.  Also, in February 1991, the veteran reported that 
he was in his normal good health prior to the December 1989 
accident and injury to his back and neck.  There is no 
indication whatsoever in any of these medical records that 
any back problem of the veteran was related in any way to his 
period of service, or that the December 1989 or December 1993 
accidents had in any way aggravated a prior back condition 
existing from the veteran's period of service.  Moreover, the 
veteran gave no history whatsoever of any back problems 
dating back to his period of service or any chronic back 
problems whosoever existing prior to the December 1989 
accident.

Second, the although the veteran was treated several times in 
service for complaints of back pain, every time the veteran 
was treated, the back pain was noted to resolve, there was no 
objective back abnormality on examination, and x-rays were 
negative.  Also, on October 1974 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the spine and other musculoskeletal system, no back problems 
were noted, and the veteran then indicated that he did not 
have and had never had recurrent back pain.  Thus, service 
medical records do not reflect lumbosacral degenerative disk 
disease or any other chronic back disability substantiated by 
objective medical evidence.

Third, the veteran was afforded VA compensation and pension 
examinations in April 2002 and July 2005, and both times the 
VA examiners opined that it was not likely that the veteran's 
current back disability was related to an in-service event or 
events or to his period of service in any way.  In expressing 
this opinion, the July 2005 VA examiner, while acknowledging 
and discussing the veteran's in-service back treatment, noted 
that, in August of 1974, the veteran sustained an injury 
playing football and was treated for a strain that resolved, 
that, in October 1974 he went back for a follow-up visit and 
there was no recurrent back pain and the examination was 
totally normal, that, in March 1972, he stated that he had 
had low back pain since he was 15, and that, on that 
examination, his back was completely normal, and x-rays were 
normal.

The Board acknowledges the opinion of Dr. G. that, based on 
the veteran's statements, which Dr. G. assumed were true and 
accurate, at least some, if not all, of his back symptoms may 
have been the result of his military activities.  However, 
the veterans' statements to Dr. G. regarding his low back 
problems included that he had no back trouble prior to 
service, which is an assertion that is contradicted by the 
veteran's own statements on his March 1972 report of medical 
history on entrance examination and on examination for his 
back complaints during service, when he reported that he had 
had back problems since the age of 15.  Furthermore, there is 
no indication that, prior to giving this opinion, Dr. G. 
reviewed the veteran's medical record, including the January 
1990 to August 1995 private medical records, or that Dr. G. 
was aware in any way of the veteran's December 1989 and 
December 1993 low back injuries, or the lack of treatment or 
complaints between his separation from service and his 
December 1989 low back injury.

An opinion based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Dr. G.'s opinion is based on the incorrect factual 
premises that the veteran did not have back problems that 
preexisted service, and that the veteran's back problems have 
existed from service rather than beginning after his December 
1989 truck accident.  Thus, the opinion is of minimal 
probative value.

Accordingly, service connection for a low back disability is 
not warranted.

II. Increased Ratings

The veteran claims entitlement to ratings in excess of 10 
percent for right and left knee disabilities.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran's knee disabilities are currently rated under by 
analogy under Diagnostic Code (DC) 5010 for arthritis due to 
trauma, which is rated as degenerative arthritis under DC 
5003.  See 38 C.F.R. § 4.71a DC 5010.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Private medical records dated from October 1999 to September 
2002 indicate that the veteran was diagnosed as having 
excessive lateral pressure syndrome of the left and right 
knee.  In October 1999, the right knee had no effusion and 
full range of motions, there was occasionally a tiny click in 
the retropatellar region when through a range of motion 
passively, which hurt and went away very quickly, and there 
was no medial or lateral joint line tenderness.  In February 
2001, the veteran had difficulty getting in and out of his 
chair due to knee pain, he had a slightly abnormal gait, his 
walking was slightly broadbased and cautious, and he did not 
bend his knees a whole lot.  In September 2002, the veteran 
ambulated with a slightly stiff-legged, slightly waddling 
type of fashion to his gait, his gait basically did not allow 
him to bend his knees a lot, knee range of motion was full 
and symmetrical, both knees may have had a very small 
effusion and had medial joint line tenderness, and he had 
pain with patellar grind and a negative patellar apprehension 
test.

The veteran was afforded a VA examination of the knees in 
April 2002.  It was then noted that both knees ached more on 
climbing stairs and on weightbearing and walking, and that 
they did not lock, buckle or give way.  On examination of the 
right knee, there was some tenderness over the right plica 
area and some subpatellar crepitation, with a range of motion 
of 0-130 degrees, the knee was stable in all directions, on 
deep knee bend, he had palpable quadriceps, and repeated deep 
knee bend produced some crepitation but no pain.  On left 
knee examination, the knee was normal in appearance and 
without swelling, it was tender adjacent to patella left 
lateral, the veteran had a range of motion of 0 to 130 
degrees, the knee was stable to stress in all directions, 
there was crepitation, which increased on deep knee bending, 
and he was able to do deep knee bending without significant 
pain.  The veteran was diagnosed as having patellofemoral 
syndrome history with lateral release, right knee, with 
residual tenderness, crepitation, and painful motion, and a 
diagnosis of residual chondromalacia; and left knee 
postoperative lateral release, secondary to patellofemoral 
symptoms of chondromalacia, with residual painful motion.

The veteran was afforded another VA examination of the knees 
in July 2005.  On examination, the following was noted: the 
veteran denied pain, stiffness, heat, redness, instability or 
locking, but stated that he noticed swelling with flare ups, 
that if he walked more than two miles the knees would swell, 
that flare-ups happened a couple of times a month and could 
last up to three days, that the effect on his recreation was 
that he had to stop activities, and that there was no effect 
on his activities of daily living; knee stability was 
negative for Lachman, drawers and valgus and varus stressors, 
McMurray's and ballottement; flexion of the knee without pain 
on the right was 0 to 110 degrees and with pain was 110 to 
125 degrees total endpoint; flexion on the left, without 
pain, was 0 to 120 degrees total; endpoint extension of the 
right and left knees was 0 degrees to midline; range of 
motion bilaterally was limited by pain and fatigue following 
repetitive use; the factor with the greatest impact was 
fatigue; and the examiner would estimate that the extent of 
the range of motion additionally limited was 25 degrees of 
flexion of the right knee and 10 degrees of flexion of the 
left knee.

After reviewing the record, the Board finds that neither the 
veteran's left knee disability nor his right knee disability 
more closely approximates the criteria for a 20 percent 
disability rating under DC 5260 than the criteria for a 10 
percent disability rating.  Even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or any other factor not contemplated in the 
relevant rating criteria, neither knee approximates flexion 
limited to 45 degrees.  Rather, even considering such 
addional functional loss, the most to which the veteran's 
flexion has been noted to be limited has been 85 degrees 
without pain.  The Board furthermore notes that most 
examinations of knee flexion in the record reflect flexion 
between 110 degrees and 130 degrees.  As neither knee 
disability approximates flexion limited to 45 degrees, a 20 
percent rating under DC 5260 is not warranted for either 
knee.

A separate rating under DC 5261 for limitation of extension 
had been considered, but the record reflects consistent 
findings of extension to 0 degrees, and no loss of extension 
for either knee has been noted.

Also, a separate rating under DC 5257, for recurrent 
subluxation or lateral instability, has been considered.  
However, the record does not reflect additional disability 
due to either recurrent subluxation or lateral instability.  
Both knees were noted to be stable in all directions on April 
2002 VA examination, the knees were noted to be stable on 
July 2005 VA examination, and, on July 2005 VA examination, 
the veteran denied stiffness, heat, redness, instability or 
locking.  Furthermore, the record reflects no objective 
medical evidence of lateral instability or recurrent 
subluxation of either knee.

Accordingly, a rating in excess of 10 percent for either a 
right knee or left knee disability is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.






ORDER

1. Entitlement to service connection for a left eye 
disability denied.

2. Entitlement to service connection for low back disability 
is denied.

3. Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling, is 
denied.

4. Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


